Case 2:16-cv-03714-GW-AGR Document 2039-1 Filed 01/27/20 Page 1 of 5 Page ID
                                #:135415




                       Exhibit 1
Case 2:16-cv-03714-GW-AGR Document 2039-1 Filed 01/27/20 Page 2 of 5 Page ID
                                #:135416


I.         INFRINGEMENT

Question 1: Has Caltech proven that it is more likely than not that Apple infringed Claim 20 of

the ‘710 Patent?

       ____ YES                      ____ NO



Question 2: Has Caltech proven that it is more likely than not that Broadcom infringed Claim

20 of the ‘710 Patent?

       ____ YES                      ____ NO



Question 3: Has Caltech proven that it is more likely than not that Apple infringed Claim 22 of

the ‘710 Patent?

       ____ YES                      ____ NO



Question 4: Has Caltech proven that it is more likely than not that Broadcom infringed Claim

22 of the ‘710 Patent?

       ____ YES                      ____ NO



Question 5: Has Caltech proven that it is more likely than not that Apple infringed Claim 11 of

the ‘032 Patent?

       ____ YES                      ____ NO



Question 6: Has Caltech proven that it is more likely than not that Broadcom infringed Claim

11 of the ‘032 Patent?




                                               1
Case 2:16-cv-03714-GW-AGR Document 2039-1 Filed 01/27/20 Page 3 of 5 Page ID
                                #:135417


       ____ YES                      ____ NO



Question 7: Has Caltech proven that it is more likely than not that Apple infringed Claim 18 of

the ‘032 Patent?

       ____ YES                      ____ NO

Question 8: Has Caltech proven that it is more likely than not that Broadcom infringed Claim

18 of the ‘032 Patent?

       ____ YES                      ____ NO



Question 9: Has Caltech proven that it is more likely than not that Apple infringed Claim 13 of

the ‘781 Patent?

       ____ YES                      ____ NO



Question 10: Has Caltech proven that it is more likely than not that Broadcom infringed Claim

13 of the ‘781 Patent?

       ____ YES                      ____ NO




                                               2
Case 2:16-cv-03714-GW-AGR Document 2039-1 Filed 01/27/20 Page 4 of 5 Page ID
                                #:135418


       If you answered yes for one or both Defendants to Questions 1 through 10, please

answer Questions 11 and 12.



Question 11: Has Caltech proven that it is more likely than not that Apple’s conduct after being

sued for infringement was willful?

       ____ YES                      ____ NO



Question 12: Has Caltech proven that it is more likely than not that Broadcom’s conduct after

being sued for infringement was willful?

       ____ YES                      ____ NO




                                               3
Case 2:16-cv-03714-GW-AGR Document 2039-1 Filed 01/27/20 Page 5 of 5 Page ID
                                #:135419


II.     DAMAGES

If you answered yes for one or both Defendants to any of Questions 1 through 10, please

answer Question 13.



Question 13: What amount of damages do you award Caltech for each Defendant’s

infringement through September 2019?



        APPLE:             $_______________________________



        BROADCOM:          $_______________________________



PLEASE SIGN AND DATE THIS FORM ON THE LINES PROVIDED BELOW




 Date                                           Foreperson




                                            4
